Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRIOR ART REJECTIONS

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (US 2010/0243451).
Independent claim 1 is drawn to a PCR method for amplifying a CGG repeat region of the FMR1 gene using first to fourth primers, wherein the first primer targets upstream sequence, the second primer targets downstream sequence, the third primer targets the repeat region and has a non-human sequence at its 5'-end, and the fourth primer targets said non-human sequence of the third primer.
Claim 2 further requires that the concentration of the third primer is at least 1,000-fold lower than that of each of the other primers.
Claim 3 further requires certain repeating sequences including CGG in the third primer.
Latham et al. discloses a PCR method for amplifying a CGG repeat region of the FMR1 gene using at least three primers, wherein one primer targets upstream sequence, another primer targets downstream sequence, and a third primer targets the repeat region and has a non-complementary sequence or flap at its 5'-end, wherein said flap sequence may be related or unrelated to FMR1.  See Fig. 8 and especially 8E, and paragraphs 0017-0036, 0049-0051, and 0104.
Regarding claim 2, Latham et al. discloses that the concentration of the primer having the 5' flap and targeting the repeat region may be at least 1,000-fold lower than that of the other primers (see paragraphs 0051, 0104, and 0122).
Regarding claim 3, Latham et al. discloses primers containing repeat sequences including CGG; see, for example, paragraph 0018.
Latham et al. does not disclose a single specific embodiment using the four primers as claimed.  For example, in Fig. 8E only three primers are used because the first primer (FMR1_F) provides two functions - as upstream primer and 5' flap-binding primer.  However, paragraph 0050 discloses that the flap sequence 'may correspond to a sequence adjacent to or near to the CGG repeat region, or it may be unrelated to sequences in and around the CGG repeat region'.  As one of ordinary skill in the art would logically require the use of another or fourth primer corresponding to said unrelated sequence.
One of ordinary skill in the art would have been motivated to combine the teachings or embodiments of Latham et al. so as to use four primers - upstream, downstream, chimeric repeat-binding with 'unrelated' 5' flap, and 5' flap-targeting - because it is submitted that this is clearly suggested by the teachings of Latham et al. as a whole.  Specifically, although the embodiment in Fig. 8E uses only three primers because one primer serves a dual purpose, paragraph 0050 discloses that 'unrelated' sequences may be used in the 5' flap, which would logically require the use of a fourth primer targeting that unrelated 5' flap sequence.  Further, Latham et al. discloses the use of 'at least three different primers' in paragraphs 0023 and 0051.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods. 

5.	Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (US 2010/0243451) in view of Rychlik et al. (1989).
These claims are drawn to the methods as described and rejected above, further requiring that the first through fourth primers have specific nucleotide sequences as set forth in the recited SEQ ID Nos.
The disclosure of Latham et al. is discussed above.
Latham et al. does not disclose primers having the required nucleotide sequences.
Rychlik et al. is cited as evidence that it has long been routine and conventional in the prior art to design, make, and use any number of appropriate PCR primers based on prior art-known nucleotide sequences, such as FMR1 (see pages 8543-8550).  
One of ordinary skill in the art considering Latham et al. would have routinely made and used other similar primers, such as those of the instant claims, with reasonable expectation of success for because as indicated by Rychlik et al. it has long been routine and conventional to design, make, and use any number of appropriate PCR primers based on prior art-known nucleotide sequences.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.   

6.	Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (US 2010/0243451) in view of Hantash et al. (US 2013/0115595), and further in view of Rychlik et al.
Claims 12-24 are drawn to a kit comprising four primers as described above and having the recited SEQ ID Nos.  Claims 25-31 are drawn to methods of using such a kit to diagnose Fragile X syndrome or a carrier thereof, based on determining repeat number in FMR1.
The teachings of Latham et al. and Rychlik et al. are discussed above.
These references do not disclose the concept of a kit for PCR.
Hantash et al., which is in the same context of using three or more PCR primers to determine repeat number in the FMR1 gene, discloses the concept of a PCR kit, which has long been well known and common knowledge in the art (see paragraph 0168).
One of ordinary skill in the art considering Latham et al. and Rychlik et al. would have been motivated to make a kit comprising the recited primers because the use of kits in PCR, as indicated by Hantash et al., has long been routine and conventional in the prior art, and such a kit would have been fully expected to be useful and convenient in performing the methods of Latham et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to make the claimed kits and use them to carry out the claimed methods.


CONCLUSION

7.	No claims are free of the prior art.

8.	Zhao (CN 110157782, English abstract attached, published 08/23/19) is made of record as a reference of interest.  This document, published before the instant filing date of 01/31/20, discloses a four-primer PCR for analyzing the CGG repeat region of the FMR1 gene.  It is noted that Applicant has not perfected the foreign priority claim because no English translation has been provided.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/09/22

/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637